Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-15 are pending and presented for examination on the merit.


Specification
The disclosure is objected to because “10 µm” has been misprinted in the 4th paragraph of Page 9 in two instances and in the third paragraph on Page 15. 
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because “the particle” at the end should be changed to “the negative electrode active material particles” for clarity. 
Claim 15 is objected to because “deep” should be changed to “depth”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the drying step” and claim 15 “the surface layer” both of which lack sufficient antecedent basis. For examination purposes, the instant claims are considered to depend on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140014692 to Park et al. (cited by Applicant, machine translation provided for citation).
Regarding claim 1, Park et al. teaches a negative electrode for a lithium secondary battery, comprising: a current collector; a negative electrode material layer which is formed on the current collector and comprises negative electrode active material particles, conductive material particles, and a binder ([0029-35]; [0042]; [0047]); and a surface layer or a ceramic coating layer which is formed on the surface of the negative electrode material layer, is formed of insulating particles, e.g. alumina (Al2O3) powder, that are inert with respect to lithium, and partially shields the negative electrode material layer ([0026]; [0044]; [0048]; [0049]). 
Regarding claims 4 and 5, Park et al. teaches that the surface layer comprises, e.g. alumina (Al2O3) ([0044]; [0048]; [0049]).
Regarding claims 6 and 7, when a slurry containing the insulating particles is applied to the negative electrode active layer ([0044]; [0047-49]), it is conceivable that the insulating particles fall between the active material particles or land on the active material particles and become concentrated between the negative electrode active material particles per claim 6 and/or at edges of the active material particles per claim 7.
Regarding claim 8, Park et al. teaches that the surface layer penetrates from the surface of the negative electrode material to the negative electrode material, and a penetration depth is maximum 10 µm (Fig. 3; [0050]).
Regarding claim 9, Park et al. teaches a method for manufacturing a negative electrode for a lithium secondary battery, the method comprising: 
applying a negative electrode material composed of a negative electrode active material, a conductive material, and a binder onto a current collector ([0029-35]; [0042]; [0047]); and surface-treating the surface of the negative electrode material with insulating particles, e.g. alumina (Al2O3) powder, that are inert with respect to lithium ([0026]; [0044]; [0048]; [0049]).
Regarding claim 11, Park et al. teaches that the surface treatment step comprises: preparing a coating solution by dispersing insulating particles, e.g. alumina (Al2O3) powder, in a solvent, e.g. NMP; applying the coating solution onto the negative electrode material; and forming a surface layer by drying the applied coating solution ([0044]; [0048]; [0049]).
Regarding claim 15, Park et al. teaches that a penetration depth of the surface layer is maximum 10 µm (Fig. 3; [0050]).


Claims 1, 4-7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010192365 to Ikeda et al. (cited by Applicant, machine translation provided for citation).
Regarding claim 1, Ikeda et al. teaches a negative electrode 34 for a lithium secondary battery, comprising: a current collector 342; a negative electrode material layer 344 which is formed on the current collector and comprises negative electrode active material particles 42, which also read on the claimed conductive material particles as the taught active material particles are conductive, and a binder ([0007]; [0017-20]; [0043]; [0051]; Fig. 6); and a surface layer or a ceramic coating layer 346 which is formed on the surface of the negative electrode material layer, is formed of insulating particles, e.g. alumina (Al2O3), that are inert with respect to lithium, and partially shields the negative electrode material layer ([0007]; [0025]; [0033-36]; [0052]; [0053]; Fig. 6). 
Regarding claims 4 and 5, Ikeda et al. teaches that the surface layer comprises, e.g. alumina (Al2O3) ([0025]; [0052]).
Regarding claims 6 and 7, Ikeda et al. teaches that the negative electrode active material layer contains carbon particles having an average particle size of about 5 μm to 50 μm ([0018]) or 10 μm ([0051]) and that the average particle size of the insulating particles can be about 0.1 μm to 15 μm ([0026]) or 0.8 μm ([0052]). When a slurry-like coating composition containing the insulating particles is applied to the negative electrode active layer ([0029]; [0051-53]), it is conceivable that the smaller insulating particles fall between the active material particles and become concentrated there per claim 6 and/or land on the active material particles, collect at the edges of the active material particles, and become concentrated there per claim 7.
Regarding claim 9, Ikeda et al. teaches a method for manufacturing a negative electrode for a lithium secondary battery, the method comprising: 
applying a negative electrode material composed of a negative electrode active material, which also read on the claimed conductive material particles as the taught active material particles are conductive, and a binder onto a current collector ([0021-24]; [0043]; [0045]; [0051]); and 
surface-treating the surface of the negative electrode material with insulating particles, e.g. alumina (Al2O3), that are inert with respect to lithium ([0025]; [0029]; [0045]; [0052]; [0053]).
Regarding claim 11, Ikeda et al. teaches that the surface treatment step comprises: preparing a coating solution by dispersing insulating particles, e.g. alumina (Al2O3), in a solvent; applying the coating solution onto the negative electrode material; and forming a surface layer by drying the applied coating solution ([0029]; [0052]; [0053]).

Claims 1, 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005183179 to Ikuta et al. (machine translation provided for citation).
Regarding claim 1, Ikuta et al. teaches a negative electrode 2 for a lithium secondary battery, comprising: 
a current collector or copper foil ([0038]); 
a negative electrode material layer 2a which is formed on the current collector and comprises negative electrode active material particles 5, which also reads on the claimed conductive material as the given active material is conductive as well, and a binder ([0038]; [0028]); and 
a surface layer or insulating layer 4 which is formed on the surface of the negative electrode material layer, is formed of insulating particles that are inert with respect to lithium, and partially shields the negative electrode material layer (Fig. 2; [0017]; [0024]; [0039]).
Regarding claims 4 and 5, Ikuta et al. teaches that the surface layer comprises, e.g. alumina ([0017]; [0024]; [0039]).

Regarding claim 9, Ikuta et al. teaches a method for manufacturing a negative electrode for a lithium secondary battery, the method comprising: applying a negative electrode material composed of a negative electrode active material, which also reads on the claimed conductive material as the given active material is conductive as well, and a binder onto a current collector or copper foil ([0038]; [0028]); and surface-treating the surface of the negative electrode material with insulating particles, e.g. alumina, that are inert with respect to lithium (Fig. 2; [0017]; [0024]; [0039]).
Regarding claim 10, Ikuta et al. teaches that the surface treatment step is performed by a vapor deposition method ([0015]; [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. as applied to claims 1 and 9 above.
Regarding claim 2, Ikeda et al. teaches that the insulating layer covers a part (covering portion) of the surface of the negative electrode active material layer and does not cover the other part (exposed part). For example, the covering portion and the exposed portion are arranged in a mixed manner over the entire region where the negative electrode active material layer is formed, and the area ratio thereof is almost the same over the entire region ([0033]). This suggests that the surface layer or insulating layer has an area occupied by the surface layer of about 50% in the surface area of the negative electrode material. 
Although Ikeda et al. does not expressly teach the claimed range of less than 50%, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed invention, because about 50% overlaps with or is very close to the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05[R-5]. 
Regarding claim 3, Ikeda et al. teaches that the area ratio of the exposed portion to the formed area of the negative electrode active material is one of the factors that affect the electrode resistance values ([0039]) and teaches that the area ratio of the exposed portion increases as the grid size of the gravure roll increases, the mass or weight of the insulating layer per unit area gets smaller, and the electrode resistance decreases (Table 1; [0055]). Ikeda et al. thus establishes that the area ratio of the exposed portion or the covered portion is result-effective.
Although Ikeda et al. does not expressly teach that the surface layer or insulating layer has an area occupied by the surface layer of less than 10% in the surface area of the negative electrode material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the area of the insulating layer on the surface of the negative electrode material, in order to obtain the desired electrode resistance and mass/weight of the insulating layer per unit area as demonstrated by Ikeda et al.
Regarding claim 14, Ikeda et al. does not expressly teach that the drying step is performed at 100 to 150ºC.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have done so, because Ikeda et al. teaches water as a solvent for the insulating layer coating solution ([0029]) and so the skilled artisan would have dried the insulating layer at and above the boiling point of water (100ºC) when water is used as the solvent for the coating solution. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. or Ikeda et al. as applied to claim 11 above, in view of US 2015/0380708 to Yamada et al.
Regarding claim 12, Park et al. teaches preparing a coating solution by dispersing insulating particles, e.g. alumina (Al2O3) powder, in a solvent, e.g. NMP; ([0044]; [0048]). Ikeda et al. teaches preparing a coating solution by dispersing insulating particles, e.g. alumina (Al2O3), in a solvent, e.g. water, an organic solvent, or a mixed solvent thereof ([0029]).
Park et al. and Ikeda et al. do not expressly teach that the solvent is glycerol.
Yamada et al. also relates to preparing a coating dispersion and teaches that the dispersion medium for a coating layer-forming dispersion is preferably a solvent capable of suitably uniformly and stably dissolving or dispersing therein alumina and a resin binder, for example, N-methylpyrrolidone (NMP), glycerin, etc. ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used glycerol or glycerin in the method of Park et al. or Ikeda et al., motivated by the fact that Yamada et al. demonstrates that glycerol or glycerin is a known solvent for dispersing alumina and a resin (binder) and so the skilled artisan would have obtained expected results substituting a known solvent for another.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The instant claim depends on claim 12 and requires “a concentration of the insulating particles of the coating solution is 2 to 8 wt%.” In the closest prior arts of record, Park et al. teaches an example of a dispersion having 8500 g of alumina, which corresponds to about 26 wt% in the dispersion ([0048]) and Ikeda et al. teaches that the NV (that is, the mass after drying) of the insulating layer forming composition can be, for example, about 30 to 80% by mass ([0029]), with up to 99% by mass of the solids from the insulating particles ([0028]; [0052]). These prior arts teach much higher concentration than the claimed range and there were no other prior arts found to teach such a low concentration of the insulating particles in the coating solution in a method including the limitations of claims 9, 11, and 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725